Citation Nr: 1434937	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-43 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a compensable initial evaluation for left first metatarsophalangeal joint arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 2004 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2011, the Board received additional VA treatment records from the Veteran's representative.  In a July 2014 informal hearing presentation, the Veteran's representative RO waived RO review of the new evidence.  Thus, the Board may proceed to adjudicate the appeal.

The issues of entitlement to service connection for a low back disability and a right knee disability, and entitlement to a compensable initial evaluation for left first metatarsophalangeal joint arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate that the appellant has a current diagnosis of a left knee disability for VA compensation purposes.



CONCLUSION OF LAW

A left knee disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for a left knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in September 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a July 2008 medical examination to obtain an opinion as to whether any knee disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The appellant is seeking service connection for a left knee disability.  He contends that he had symptoms of knee problems in service, including pain, weakness, stiffness, swelling, heat, giving way, lack of endurance, and fatigability.  See July 2008 VA fee-basis examination report.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a left knee disability at any time during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of left knee disability, service connection is not warranted in this matter.

The appellant was seen for a VA fee-basis examination in July 2008.  The Veteran interviewed the Veteran, performed a physical examination, and took X-rays.  Following a review of the Veteran's history, physical examination and radiographic findings, the VA examiner found there was no pathology to render a diagnosis of a knee condition.  A July 2008 X-ray indicates the Veteran had a normal left knee.  There was no evidence of fracture or dislocation.  No significant degenerative changes was noted.  The soft tissues were unremarkable.  

The Veteran's VA treatment records also do not show that the Veteran has been diagnosed with a left knee disability.  A September 2009 VA treatment record reflects that the Veteran reported having bilateral knee pain.  On examination, the Veteran had distal purses present bilaterally in the extremities.  The knees had no erythema or swelling bilaterally, the Veteran was positive for crepitus in the left knee.  The Veteran had a negative Lachman's bilaterally and no patella instability.  The knees were positive for tenderness of lateral collateral ligaments bilaterally.  The assessment was bilateral knee pain with physical activity.  Although the Veteran's left knee had symptoms of pain, tenderness and crepitus, these are not disabilities in and of themselves.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Although the Veteran has asserted that he has a left knee disability, it is not the type of disorder which is susceptible to lay opinion concerning diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion to diagnose a disorder which is typically confirmed by X-rays and physical examination, the Board finds that the probative value of any such opinion is outweighed by that of the July 2008 VA examiner, who has education, training and experience in diagnoses left knee disabilities and based his opinion on a physical examination and X-ray. 

In the absence of evidence of a left knee disability, the Board concludes that the preponderance of the evidence is against a finding that the appellant has a left knee disability.  As the preponderance of the evidence is against the claim for service connection for a left knee disability the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



REMAND

The Board finds that the issues of entitlement to service connection for a right knee disability and entitlement to service connection for a low back disability must be remanded for a new VA examination.  At the July 2008 VA fee-basis examination, the VA examiner found there was no pathology to render a diagnosis of a right knee disability or a low back disability.  Since that examination, a March 2010 VA X-ray report reflects the Veteran had mild bone spurs on the right knee.  An August 2010 VA X-ray and treatment record indicate the Veteran had some disc space narrowing in the L4-L5 and L5-S1 disc spaces.  The VA treatment records indicate the Veteran may now have right knee and low back disabilities.  In his May 2008 report of medical history, completed at the time of his discharge from service, the Veteran reported having back pain from a vehicle roll over in Iraq in 2005.  He also reported having symptoms of numbness and tingling in his knees and ankles after running and tingling in his lower back from the roll over in 2005.  He reported swollen knees/ankles after any physical activity.  The Veteran's report of medical history indicates his current right knee and low back problems may be related to service.  Therefore, a new VA examination is necessary to determine the etiology of any right knee or low back disabilities.

In regard to the Veteran's service-connected left  first metatarsophalangeal joint arthritis, currently rated as noncompensable, the Veteran's most recent VA examination of record was in July 2008, six years ago.  In his February 2009 notice of disagreement, the Veteran stated that his disabilities continued to worsen.  As the Veteran indicated that his left foot disability has worsened and it has been six years since the most recent VA examination of record, the Board finds that another VA examination is necessary to determine the current severity of the Veteran's left metatarsophalangeal joint arthritis.

Finally, the VA treatment records in the file only date to April 2011.  Consequently, the Board requests the appellant's complete VA treatment records from April 2011 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from April 2011 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the following:

(a)  Identify all right knee and low back disabilities present.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a right knee disability, to include bone spurs, that is etiologically related to service.  

(c)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a low back disability that is etiologically related to service.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected left first metatarsophalangeal joint arthritis.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a low back disability and a right knee disability, and entitlement to a compensable initial evaluation for left first metatarsophalangeal joint arthritis.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


